                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

NATIONAL RIFLE ASSOCIATION
OF AMERICA, Inc., et al.,

      Plaintiffs,

      v.                                      Case No. 4:18-CV-137-MW-MAF

RICK SWEARINGEN, in his official
capacity as Commissioner of the Florida
Department of Law Enforcement,

     Defendant.
_________________________________/

      DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR
                    SUMMARY JUDGMENT

                                INTRODUCTION

      Plaintiffs’ historical argument boils down to two points: that at the time the

Second Amendment was ratified, some 18-to-20-year-olds were permitted to serve

in the militia, and that Defendant has not identified a precise historical analogue to

Florida’s age qualification existing at that time. Both points rest on mistaken

premises.

      Plaintiffs fail to identify evidence establishing that the Second Amendment,

as historically understood, gives 18-to-20-year-olds a right to purchase firearms.

For much of this Nation’s early history, 18-to-20-year-olds were not uniformly

permitted to serve in the militia and were not uniformly expected to supply their
own firearms. And Plaintiffs do not have any answer for—or even attempt to

dispute—the long tradition of restricting those under 21 from purchasing or even

possessing firearms, as demonstrated by early legislation, courts, commentators,

and longstanding restrictions of more recent vintage.

      As the Court made clear in Heller, this post-ratification history is “a critical

tool of constitutional interpretation.” And, if anything, this evidence is even more

relevant here than it was in Heller, as Plaintiffs challenge a state law—and the

Second Amendment was made applicable to the States by the Fourteenth

Amendment, which was ratified in 1868. Finally, a precise historical analogue for a

firearms restriction need not have existed at the time the Second Amendment was

ratified. Instead, the question is whether the restriction fits within the scope of the

right as historically understood—and the undisputed history described in

Defendant’s motion for summary judgment shows that Florida’s age qualification,

tailored to the historical age of majority, does so.

      If the Court reaches the second step of the Eleventh Circuit’s framework,

Plaintiffs’ arguments fare no better. They attempt to justify the application of strict

scrutiny by characterizing Florida’s age qualification as a “ban,” as a restriction of

“the most severe kind,” and as “obliterat[ing]” Second Amendment rights. But

Florida’s age qualification on purchase is a limited age qualification, not a

permanent ban, and it is a prohibition on purchase, not possession. Moreover,


                                           2
because it is consistent with the longstanding tradition of restricting those under 21

from purchasing firearms, it does not severely burden the core Second Amendment

right. At most, intermediate scrutiny thus applies, and the expert and statistical

evidence in the record—as well as the longstanding tradition of age qualifications

limiting the right to purchase firearms—establishes a reasonable fit between the

Legislature’s public safety objective and Florida’s limited and temporary age

qualification.

      Finally, because Florida’s age qualification does not impermissibly interfere

with Plaintiffs’ Second Amendment rights or operate to the particular disadvantage

of a suspect class, rational-basis review applies to their Equal Protection claims.

And for the same reasons that Section 790.065(13) passes intermediate scrutiny, it

passes rational-basis review.

                                   ARGUMENT

I.    FLA. STAT. § 790.065(13) DOES NOT VIOLATE THE SECOND AMENDMENT.

      Although Plaintiffs contend that the Court should apply a “use, history, and

tradition analysis” (Pls. MSJ, DE109, at 20) in assessing Section 790.065(13), this

Court is bound to apply the Eleventh Circuit’s “two-step inquiry.” United States v.

Focia, 869 F.3d 1269, 1285 (11th Cir. 2017); see Def. MSJ, DE107, at 6. And

Plaintiffs must show that the challenged law “is unconstitutional in all applications

to prevail in their facial challenge.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d


                                          3
1244, 1260-61 (11th Cir. 2012) (citing United States v. Salerno, 481 U.S. 739

(1987)).

       Plaintiffs attempt to sidestep this binding precedent by arguing that although

the “Eleventh Circuit has upheld a variety of firearm regulations under this two-

part test, . . . none of them implicated Heller’s text, history and tradition approach

because none of those regulations restricted conduct protected by the Second

Amendment.” Pls. MSJ, DE109, at 20. This argument is circular: To determine

whether a particular firearm regulation burdens conduct protected by the Second

Amendment—i.e.,          the     first    step—the       Court     “look[s]      to    history.”

GeorgiaCarry.Org, Inc. v. U.S. Army Corps of Engineers, 788 F.3d 1318, 1327

(11th Cir. 2015). “If the challenged regulation does not burden conduct within the

scope of the Second Amendment as historically understood, then the law comports

with the Second Amendment.” Focia, 869 F.3d at 1285 (emphasis added). If not,

the Court “must apply an appropriate form of means-end scrutiny.” Id.1




       1
           Plaintiffs’ attempt to cast the Eleventh Circuit’s two-step approach as an “interest-
balancing inquiry” or “judicial balancing test” is misdirected. Pls. MSJ, DE109, at 18-19. In
Heller, Justice Breyer proposed applying not “the traditionally expressed levels [of scrutiny]
(strict scrutiny, intermediate scrutiny, rational basis), but rather a judge-empowering ‘interest-
balancing inquiry.’” 554 U.S. at 634. The Court rejected Justice Breyer’s proposed test, not the
application of the traditional levels of scrutiny; it held that the regulation at issue would be
unconstitutional under “any of the standards of scrutiny [the Court] has applied to enumerated
constitutional rights.” Id. at 628.


                                                4
      A.     Fla. Stat. § 790.065(13) does not burden conduct protected by the
             Second Amendment as historically understood.

      As explained in Defendant’s motion for summary judgment (Def. MSJ,

DE107, at 7-17), Plaintiffs’ facial Second Amendment challenge fails at the first

step of the analysis. Plaintiffs’ arguments to the contrary are meritless.

      To begin with, Plaintiffs are incorrect in asserting that “[t]here is no

historical tradition restricting the right of 18-to-20-year-old adult citizens to

purchase firearms.” Pls. MSJ, DE109, at 13. Early legislation establishes that many

states prohibited the sale or transfer of deadly weapons to minors—and during that

time period, the age of majority was 21. See Def. MSJ, DE107, at 8-10. Early

judicial decisions and prominent commentators, such as Thomas Cooley, show that

many states significantly curtailed minors’ rights to purchase and even to possess

firearms. See id. at 12-14 & n.2. And more modern regulations of the type that the

Court in Heller considered relevant support the conclusion that a 21-year-old age

qualification is well-established. See id. at 14-15.

      Plaintiffs’ only response to this extensive historical record has already been

rejected by the Supreme Court in Heller. In their view, this historical evidence is

“inapt” as “coming decades after the ratification of the Second Amendment.” Pls.

MSJ, DE109, at 14 (referring to early legislation relied on in Nat’l Rifle Ass’n v.

BATFE, 700 F.3d 185 (5th Cir. 2012)). In his opinion for the Court, Justice Scalia

expressly rejected that precise argument as “betray[ing] a fundamental

                                           5
misunderstanding of a court’s interpretive task.” 554 U.S. at 605. After all,

“examination of a variety of legal and other sources to determine the public

understanding of a legal text in the period after its enactment or ratification” is “a

critical tool of constitutional interpretation.” 554 U.S. at 605. Thus, the Court

examined both early state constitutions and laws and “how the Second Amendment

was interpreted from immediately after its ratification through the end of the 19th

century.” 554 U.S. 605, 614-19 (emphasis added). And as in Heller, “virtually all

interpreters of the Second Amendment in the century after its enactment

interpreted the Amendment” as Defendant does here. Id.

      Although Heller alone disposes of Plaintiffs’ argument that post-enactment

history is not relevant to their claim, their argument is particularly misplaced

because they, unlike the plaintiff in Heller, challenge a state law. The Second

Amendment was incorporated against the States in 1868 when the Fourteenth

Amendment was ratified. See, e.g., Ezell v. City of Chicago, 651 F.3d 684, 702 (7th

Cir. 2011) (citing McDonald v. City of Chicago, 561 U.S. 742, 770-77 (2010));

Gould v. Morgan, 907 F.3d 659, 669 (1st Cir. 2018); United States v. Greeno, 679

F.3d 510, 518 (6th Cir. 2012). At a minimum, the historical and scholarly evidence

on which Defendant relies is at least as relevant here as it was in Heller.

      Instead of identifying any historical evidence rebutting the interpretation of

the Second Amendment supported by early legislation, judicial decisions, and


                                          6
commentary, Plaintiffs rest their entire case on their understanding of the history of

the militia. In fact, that is their sole argument that the Second Amendment was

historically understood to guarantee 18-to-20-year-olds the right to purchase

firearms. See Pls. MSJ, DE109, at 9-11. But Plaintiffs’ portrayal of that history is

incomplete. In fact, the Militia Act allowed states to exempt those under 21 from

militia service, and several states did so while others required parental consent. See

1 Stat. 271, § 1, Militia Act; id. at 272, § 2; Def. Ex. 2, DE106-2, at 2-5; Def. Ex.

3, DE106-3, at 2-4; Def. Ex. 4, DE106-4. Nor were 18-to-20-year-olds uniformly

“required to supply their own arms” (Pls. MSJ, DE109, at 10): many states

required their parents to furnish their minor child with a firearm for militia service.

See Def. Ex. 6, DE106-6, at 2-5. Thus, Plaintiffs have not established that 18-to-

20-year-olds uniformly served in the militia and uniformly were required to

purchase firearms for that purpose—quite the contrary.

      Indeed, Plaintiffs’ argument proves too much: As they point out, under

current federal law, “[a]ll males over the age of 17 and under the age of 45 are part

of the militia,” 10 U.S.C. § 246, and at the time of ratification some states

permitted 16-year-olds to serve in the militia. Pls. MSJ, DE109, at 16. But

Plaintiffs do not argue that Florida may not restrict 16- and 17-year-olds from

purchasing firearms.




                                          7
      Plaintiffs also make much of the fact that Defendant has not identified “a

single statute” from the time the Second Amendment was ratified that is similar to

Section 790.065(13). Pls. MSJ, DE109, at 15. This argument misunderstands the

inquiry. As the parties asking this Court to strike down a presumptively valid

statute, Plaintiffs bear the burden of proving that the challenged law burdens

conduct protected by the Second Amendment. Accordingly, even if it were true

that a particular kind of regulation was not common at the time of ratification, that

would not suffice to show that the original understanding of the Second

Amendment prohibited such a regulation.

      “Heller demonstrates that a regulation can be deemed ‘longstanding’ even if

it cannot boast a precise founding-era analogue.” BATFE, 700 F.3d at 196; accord

United States v. Skoien, 614 F.3d 638, 641 (7th Cir. 2010) (en banc) (interpreting

Heller as explaining that “statutory prohibitions on the possession of weapons by

some persons are proper—and, importantly for current purposes, that the

legislative role did not end in 1791”). As one example, the federal felony firearm

disqualification law, which has been repeatedly upheld, “is firmly rooted in the

twentieth century and likely bears little resemblance to laws in effect at the time

the Second Amendment was ratified.” United States v. Booker, 644 F.3d 12, 24

(1st Cir. 2011). In other words, the categorical “exclusions” described in Heller

“need not mirror limits that were on the books in 1791.” Skoien, 614 F.3d at 641.


                                         8
       Whether or not a precise “historical analogue” existed during either the

Framing or the ratification of the Fourteenth Amendment, the Second Amendment

was not historically understood to grant minors under the age of 21 the right to

purchase firearms.

                                        *       *      *

       In sum, on one side of the historical ledger, Plaintiffs point to some evidence

that in some states, 18-to-20-year-olds were required to serve in the militia at the

time the Second Amendment was ratified. On the other side is evidence that for

much of the Nation’s early history, which the Supreme Court in Heller deemed

relevant to interpreting the Second Amendment, minors were not required to serve

in the militia (or needed parental consent) in many states, and in many cases were

not expected to furnish their own firearms. On top of that, early legislation, early

courts and commentators, and more recent yet longstanding regulations all support

the conclusion that as historically understood, the Second Amendment did not

prohibit an age qualification tailored to the common-law age of majority.2 This

historical understanding helps to explain why Plaintiffs have not identified a single

case where a court has found a similar age qualification unconstitutional; instead,


       2
          The Second Amendment does not set forth the only fundamental right that has not been
historically understood to extend fully to minors. For example, although Plaintiffs point out that
18-year-olds are entitled to vote under the 26th Amendment, before that amendment was ratified
in 1971, states rarely permitted individuals under 21 to vote. See, e.g., Oregon v. Mitchell, 400
U.S. 112, 130-31 (1970).


                                                9
courts considering similar age qualifications have upheld them. See Def. MSJ, DE

107, at 4-5 (citing cases).

      B.     Even if Fla. Stat. § 790.065(13) burdens conduct protected by the
             Second Amendment, the statute satisfies the applicable standard
             of review.

             1.     Intermediate scrutiny applies.

      Plaintiffs contend that, if the Court proceeds to the second step of the

analysis, it should apply strict scrutiny. But as explained previously, Section

790.065(13) merits only intermediate scrutiny. Def. MSJ, DE107, at 19-22. To

begin with, any burden that Section 790.065(13) imposes on the core Second

Amendment right is far from “the most severe kind.” Pls. MSJ, DE109, at 21.

Florida did not impose what would have been an unquestionably more severe

restriction—one on possession or use by those between 18 and 21. See id. (citing

Heller for the proposition that “a categorical ban on the possession of handguns

fails under any level of heightened scrutiny” (emphasis added)); Heller II, 670

F.3d at 1255, 1258 (applying intermediate scrutiny to registration requirements that

“make it considerably more difficult for a person lawfully to acquire and keep a

firearm, including a handgun, for the purpose of self-defense in the home—the

‘core lawful purpose’ protected by the Second Amendment,” but that did not

“preven[t] an individual from possessing a firearm in his home or elsewhere,

whether for self-defense or hunting, or any other lawful purpose” (quoting Heller,


                                         10
554 U.S. at 630)). Nor did Florida prevent those individuals from acquiring

firearms through other lawful means, such as through a gift or loan. Thus, Section

790.065(13) does not significantly burden the core right of self-defense in the

home, as (1) 18-to-20-year-olds may still obtain firearms through other lawful

means, and (2) those individuals will soon age out of the brief restriction. See

BATFE, 700 F.3d at 207.

      Moreover, as the Fifth Circuit explained in BATFE, “longstanding”

restrictions “that harmoniz[e] with the history and tradition of arms regulation in

this country would not threaten the core of the Second Amendment guarantee” and

would thus “trigger . . . ‘intermediate’ scrutiny.” Id. at 196. As explained above,

prohibiting 18-to-20-year-olds from purchasing firearms is such a longstanding

restriction that is consistent with the history and tradition of arms regulation in this

country, warranting only intermediate scrutiny.

             2.     Fla. Stat. § 790.065(13) satisfies intermediate scrutiny.

                    i.     Fla. Stat. § 790.065(13) serves an important government
                           objective.

      Plaintiffs do not appear to contest that Florida has an important government

interest in “promoting public safety, particularly in schools.” Pls. MSJ, DE109, at

23. And as explained previously, this interest satisfies intermediate scrutiny. See

Def. MSJ, DE107, at 23-24.




                                          11
                   ii.    There is a “reasonable fit” between Fla. Stat.
                          § 790.065(13) and Florida’s interest in preventing gun
                          violence and crime.

      Although Plaintiffs assert that the legislative record does not contain

“empirical evidence . . . suggesting [that Section 790.065(13)] will advance public

safety or reduce gun violence” (Pls. MSJ, DE109, at 25), the Court is not limited to

the legislative record in applying intermediate scrutiny. E.g., Kolbe v. Hogan, 849

F.3d 114, 140 n.14 (4th Cir. 2017) (affirming in Second Amendment challenge

subject to intermediate scrutiny that “it was appropriate for the State to

supplement” the legislative record in litigation). Indeed, that is why Plaintiffs

themselves rely on evidence outside of the legislative record and on Ezell (Pls.

MSJ, DE109, at 25), in which the Seventh Circuit faulted the City of Chicago for

not “presenting . . . data or expert opinion” to support the regulation at issue. 651

F.3d at 709.

      And in fact, empirical evidence shows that “the means chosen will advance

the law’s stated goals.” Pls. MSJ, DE109, at 27. Neuroscience establishes that

because of a developmental mismatch between the frontal cortex, the nucleus

accumbens, and the amygdala, 18-to-20-year-olds are particularly likely to engage

in impulsive, emotional, and risky behaviors that offer immediate or short-term

rewards. Def. MSJ, DE107, at 24-26; Def. Ex. 1, DE106-1; see BATFE, 700 F.3d

at 210 n.21 (“modern scientific research supports the commonsense notion that 18-


                                         12
to-20-year-olds tend to be more impulsive than young adults aged 21 and over”

(citing research)). This evidence is unrebutted.

      The statistics on which Plaintiffs rely are misleading or unhelpful. For

example, Plaintiffs assert that “[v]iolent crime among [18-to-20-year-olds] is low,”

maintaining that 98% of those individuals will never commit a violent crime. Pls.

MSJ, DE109, at 27. But whether the Legislature appropriately targeted this unique

age group does not depend on the relative number of individuals in the age group

who will commit violent crime. Instead, it depends on whether the individuals in

this age group commit a disproportionate amount of violent crime relative to other

age groups—and the answer to that question is yes. See Def. MSJ, DE107, at 25-

26.

      Even if many firearms used in violent crimes are obtained illegally or are

handguns rather than long guns, “[i]t is the legislature’s job, not [the Court’s], to

weigh conflicting evidence and make policy judgments.” Kachalsky v. Cty. of

Westchester, 701 F.3d 81, 99 (2d Cir. 2012). Even taking Plaintiffs’ statistics at

face value, reducing the 10% of violent crime committed with lawfully purchased

firearms or the 14.5% of gun crime involving long guns is a huge step forward for

public safety. Whether the Legislature perfectly tailored the age qualification is not

at issue; the Court’s inquiry is limited to whether the age qualification reasonably

fits with the Legislature’s public safety objective. See Kanter v. Barr, 919 F.3d


                                         13
437, 449 (7th Cir. 2019) (explaining that although “not all nonviolent felons will

later commit a violent crime with a firearm,” that “merely suggests that the fit is

not a perfect one; a reasonable fit is all that is required under intermediate

scrutiny”).

      Plaintiffs also contend that “[o]nly the speculative illegal use of firearms by

this age group could implicate the government’s asserted public safety interests,”

and that this reliance would be somehow impermissible. Pls. MSJ, DE109, at 26.

In making this argument, Plaintiffs rely only on First Amendment cases. Id. Yet

the Eleventh Circuit has expressly refused to import First Amendment principles

into this context. See Focia, 869 F.3d at 1284. Moreover, Plaintiffs’ argument runs

counter to Heller and common sense, as the public safety interests the Legislature

sought to address involve the illegal use of firearms.

      Finally, Plaintiffs take issue with the fact that Section 790.065(13) is

“neither limited to 18-to-20-year-old adults who are still in some form of schooling

nor does it contain any school-related provision whatsoever.” Pls. MSJ, DE109, at

30. As the Legislature explained, however, its public-safety concerns were not

limited to schools. Ch. 2018-3, § 2, Laws of Fla. (finding “a need to

comprehensively address the crisis of gun violence, including but not limited to,

gun violence on school campuses” (emphasis added)). Even if they were, a large

proportion of those between 18 and 20 are enrolled in some form of post-


                                         14
secondary education such as college, and even those who are not may have some

significant connection to their previous schools. These facts help to explain why

school shooters are not always currently enrolled in the schools where they commit

their terrible crimes.

       In short, the unrebutted scientific evidence establishes that 18-to-20-year-

olds are substantially more likely to engage in impulsive, emotional, and risky

behaviors that offer immediate or short-term rewards, and empirical evidence bears

that out in the form of a heightened level of violent crime in that age cohort. Thus,

a reasonable fit exists between the Legislature’s goal of addressing gun violence

and restricting 18-to-20-year-olds from purchasing firearms.

II.    PLAINTIFFS’ EQUAL PROTECTION CLAIM FAILS AS A MATTER OF LAW.

       Plaintiffs assert that strict scrutiny applies to their Equal Protection claim.3

But because—as explained above—Section 790.065(13) does not violate the

Second Amendment and thereby “impermissibly interfer[e] with the exercise of a

fundamental right,” Plaintiffs are incorrect. Morrissey v. United States, 871 F.3d

1260, 1268 (11th Cir. 2017).

       Instead, rational-basis review applies, and Section 790.065(13) easily clears

that low bar. Plaintiffs have not identified any reason why Section 790.065(13)’s

       3
         Plaintiffs do not appear to argue that strict scrutiny applies solely on the basis that
Section 790.065(13) “operates to the peculiar disadvantage of a suspect class,” Morrissey, 871
F.3d at 1268; and as explained in Defendant’s motion for summary judgment, age is not a
suspect class. Def. MSJ, DE107, at 30.


                                              15
“presumptively rational” age classification “is so unrelated to the achievement of

any combination of legitimate purposes that [the court] can only conclude that the

[government’s] actions were irrational.” Kimel v. Fla. Bd. of Regents, 528 U.S. 62,

84 (2000); see Pls. MSJ, DE109, at 32. Plaintiffs simply declare that “the fit

between [Section 790.065(13)] and the achievement of its stated purpose is not

reasonable” (Pls. MSJ, DE109, at 32), but as explained above and elsewhere, the

fit is indeed reasonable.

      What is more, Plaintiffs’ conclusory assertion that the “fit” is “not

reasonable” goes to whether the statute satisfies intermediate scrutiny, not rational-

basis review, which requires only that “the government has the power or authority

to regulate the particular area in question, and . . . there is a rational relationship

between the government’s objective and the means it has chosen to achieve it.”

Leib v. Hillsborough Cty. Pub. Transp. Comm’n, 558 F.3d 1301, 1306 (11th Cir.

2009). Plaintiffs do not contend that the Legislature lacked the power to regulate

firearm purchases, and based on the evidence described in Defendant’s motion for

summary judgment, a rational relationship between public safety and prohibiting

18-to-20-year-olds from purchasing firearms exists. In other words, Plaintiffs offer

no argument other than ipse dixit that Section 790.065(13) fails rational-basis

review. Thus, Defendant should be granted summary judgment on Plaintiffs’ Equal

Protection claim as well.


                                          16
                             CONCLUSION

     For these reasons, and for those in Defendant’s motion for summary

judgment, the Court should deny Plaintiffs’ motion for summary judgment and

grant Defendant’s motion for summary judgment on both claims in Plaintiffs’

Second Amended Complaint.



                                  Respectfully submitted.

                                  ASHLEY MOODY
                                  ATTORNEY GENERAL

                                  /s/ Christopher J. Baum
                                  CHRISTOPHER J. BAUM (FBN 1007882)
                                  Senior Deputy Solicitor General

                                  AMIT AGARWAL (FBN 125637)
                                  Solicitor General
                                  JAMES H. PERCIVAL (FBN 1016188)
                                  Chief Deputy Solicitor General
                                  ELIZABETH TEEGEN (FBN 833274)
                                  Chief Assistant Attorney General
                                  TIMOTHY NEWHALL (FBN 391255)
                                  Senior Assistant Attorney General

                                  Office of the Attorney General
                                  State of Florida
                                  1 SE 3rd Ave Suite 900
                                  Miami, FL 33131
                                  (786) 792-6269
                                  (850) 410-2672 (fax)
                                  christopher.baum@myfloridalegal.com


                                  Counsel for Defendant

                                    17
                        CERTIFICATE OF SERVICE

      I certify that on this 24th day of September, 2020, a copy of the foregoing

was served on all counsel of record through the Court’s CM/ECF Notice of

Electronic Filing System.



                                            /s/ Christopher J. Baum
                                            Christopher J. Baum




                                       18
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 7.1(F) of the Local Rules of the Northern District of

Florida, I certify that the foregoing Opposition contains 3,690 words.



                                              /s/ Christopher J. Baum
                                              Christopher J. Baum




                                         19
